Citation Nr: 1120226	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1952 to June 1954.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  In that decision, the RO determined that new and material evidence had not been received sufficient to reopen a claim of service connection for a left foot disability.  

In an August 2008 Board decision, new and material evidence was found sufficient to reopen the claim for service connection for a left foot disability.  The Board then remanded the claim for further development.  The case was remanded again in June 2010.  The Board finds there has been substantial compliance with the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

FINDING OF FACT

A preponderance of the evidence is against the finding that the Veteran has a left foot disability that is related to his active service.  


CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

In July 2006 and September 2008 letters, the RO satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The RO notified the appellant of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  In the July 2006 letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records are in the file.  VA and private records are in the file.  The Veteran received a VA examination and this was followed up with a fully explanatory opinion.  The Board finds the duties to notify and assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins are a disability that a lay person is capable of observing for the purpose of establishing service connection.  21 Vet. App. at 308-309.  Under 38 C.F.R. § 3.159(a)(2) (2010), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

As explained above, the Veteran had filed a prior claim for a left foot disability.  
In an August 1976 statement, he said in basic training he broke a small bone in his foot.  "It has caused me some discomfort over the years."  In September 1976, the Veteran withdrew his claim and stated he had someone look over his claims file and was told there was nothing that would "warrant a service connected disability."  In April 1977, the Veteran filed a formal claim for a broken bone in his left foot.  He said he broke it in basic training sometime in August 1952.  

In August 1977, a notice of disagreement in the claims file shows the Veteran complained about his foot hurting him.  He was sure he wrote the injury down during separation.  The Army gave him arch supports, but did not advise an operation because there were too many blood vessels in his foot.  

In March 2006, the Veteran filed the current claim for a left foot condition.  In an October 2007 statement, the Veteran stated he broke his left foot in training in 1952.  Over the years, he favored this foot.  In December 2007, the Veteran's wife submitted a statement.  She said that when the Veteran returned from service he had problems with his left foot.  When he went back to work, his foot really bothered him.  The Veteran has searched for shoes that would fit and alleviate the pain over the years at great expense.  A marriage certificate in the file notes the Veteran and his wife have been married since November 1952.  

Service treatment records do show the Veteran reported pain in his feet.  The Veteran reported painful arches in an April 1952 service treatment record.  He reported pain in the left arch and pes planus was ruled out in an October 10, 1952 record.  An October 31, 1952 orthopedic record showed the Veteran had complaints of pain in the region of the head of the second metatarsal only when bearing heavy weight (it is not specified if this was the right or left foot).  The examination was otherwise normal; there was no point tenderness.  A June 1954 separation examination was negative for complaints or findings regarding his feet.  

The Veteran has had post service treatment for his left foot.  A December 1992 record from Dr. Cutler showed an impression of questionable plantar fasciitis of the left foot after the Veteran complained of cramping.  A May 2002 private medical history record shows the Veteran mentioned a past broken collar bone but not a foot fracture.  An April 2003 record from Dr. Kinberg showed a diagnosis only of plantar fascial fibromatosis and "deformity of the ankle and foot (other)."  It was unclear which foot the diagnosis pertained.

An April 2004 VA record showed the Veteran complained of pain in his left arch.  In May, he went to a VA podiatrist.  The Veteran had concern as to deformity of his left foot and occasional arch pain at midsole of the left foot.  He denied recent trauma to the foot.  The Veteran had some swelling and was urged to contact his primary care physician about this issue.  The podiatrist noted that a prior X-ray from April 29, 2004, indicated deformity of the fifth metatarsal neck of the left foot consistent with an old fracture, but there was no acute bone or articular changes with a current study.  

A July 2004 VA podiatry consultation also showed an assessment of fasciitis after the Veteran complained of rigidness while walking.  In July 2006, a VA podiatrist follow-up showed a more recent X-ray was reviewed, suggesting old trauma.  It was compared to a 2004 X-ray.  A VA addendum from the same month showed chronic left arch pain, a lesion of the left toe, and edema in both feet.  The Veteran was going to see his primary care doctor that week.  The podiatrist told the Veteran that edema can cause pain in feet and that his primary doctor should check for gout.  An examination of the feet was otherwise normal.  

An August 2006 letter from Dr. Kinberg, the Veteran's private podiatrist, shows that he treated the Veteran from November 1999 to August 2005 for several foot-related complaints.  The Veteran was never hospitalized.  

At an October 2005 VA podiatrist appointment, the Veteran complained of pain at the left fourth metatarsal joint.  The podiatrist suspected a "plantarflexed metacarpal phalangeal joint with low grade metarsalgia."  The Veteran gave a history of a left foot injury which he said was service-connected.  In May 2007, the Veteran again reported left arch discomfort.  The podiatrist suspected pes planus with associated foot strain (peripheral vascular disease due to smoking was suspected as the cause of a "crawling" feeling).  He had a nail cyst of the left hallux, which was not painful.  

At a November 2008 VA examination, the claims file was reviewed and it was noted there was no record of the Veteran having a foot fracture while in service.  A physical examination of the left foot revealed moderate edema, tenderness, and moderate superficial varicosities of the distal leg and foot.  He also had a moderate fungal infection of the left foot.  Palpation of the dorsum of the left foot showed no abnormalities.  

X-rays of the left foot showed an old healed fracture deformity of the fifth distal metatarsal and slight degenerative joint disease of the metatarsalphalangeal joint of the left great toe and of the interphalangeal joint of the left great toe.  The Veteran was diagnosed with 1) pes planus of the left foot; 2) metatarsalgia of the left foot; and 3) a healed fracture of the left fifth distal metatarsal with continued minimal foot pain.  

The examiner stated that pes planus could not be related to service because no diagnosis was rendered at the time.  The examiner also stated that it would be "pure speculation to relate the current left foot condition or [X-ray] evidence of a healed fracture to any documented event in service."  

In June 2010, a clarifying VA opinion was sought due to the use of the word "speculation" in the report.  The claims file, including the prior November 2008 VA examination, service treatment records and the Board remand were reviewed.  The examiner explained that there were no facts contained in the service treatment records that would relate the current foot disabilities to service.  That was why the speculation comment was entered.  The examiner commented that though the Veteran complained of painful arches in service, the findings were normal in October 1952.  There were no symptoms or indicators of recent trauma in October 1952.  The examiner pointed out that upon separation, the feet were normal.  

The examiner noted that X-rays of the Veteran's feet showed the healed fracture on the right fifth metatarsal and severe osteoporosis and bone cysts on the left fifth metatarsal.  Bone alignment was normal.  The examiner opined that it was less likely than not that the current foot disabilities were related to service.  The service treatment records did not document trauma or abnormality of the left foot during service and the feet were normal upon separation.  The examiner stated there was no factual basis for the current claim.  

The Board finds the Veteran competent to describe his left foot disability symptoms and explain what he has personally observed.  Barr, 21 Vet. App. at 308-309.  The Veteran is not competent to diagnose himself with a fracture, but he is able to state his orthopedic complaints as he experienced and remembered them.  The Veteran's wife is also competent to state what she observed and remembered about the Veteran's foot trouble.  38 C.F.R. § 3.159(a)(2).  

The Board finds the medical evidence, including private and VA treatment records as well as examination reports, to be competent.  There is no evidence to the contrary.  

The Board finds the Veteran to be not credible because his memory appears to have failed him in some respects.  He stated several times that he broke a bone in his foot while in service (see the August 1976 statement, April 1977 formal claim, and an October 2005 VA podiatry record), however, while service treatment records reflect treatment for foot complaints, there is no suggestion in the service treatment records of an in-service fracture.  In an August 1977 notice of disagreement, the Veteran was sure he documented an in-service injury to the foot at separation.  The June 1954 separation examination was negative for complaints and an examination of his feet was normal.  When he filed a claim for pension in the mid-1970s, he indicated that he was unable to work due to disability.  On VA examination in January 1975, he listed several physical complaints and poor memory, but did not mention the feet.  The musculoskeletal system was normal except for low back strain.  Additionally, when asked about past injuries in conjunction with his medical history in May 2002, he noted a past broken collar bone but not a foot fracture.  It would seem likely that if foot problems persisted since service, the Veteran would have mentioned them especially when seeking pension benefits.  The Board finds the Veteran's memory to be unreliable at best.  His statements are assigned little weight.  

The Veteran's wife appears to be credible.  A marriage certificate in the file shows she married the Veteran in 1952; while he was in service.  It makes sense she would have been present when he left service.  However, she does not use exact dates and she only states that his foot "really bothered him."  She stated that he had trouble finding boots that were comfortable; this situation could have arisen due the nature of the Veteran's job (he worked for a telephone company).  Her statements are assigned some weight.  

The Board finds the private and VA medical records in the file to be credible, but they have limited probative value as well, because they don't directly address the issue of whether the Veteran's left foot disabilities are related to service.  They do provide more recent findings (from 1992 on) and are assigned some probative value.

The November 2008 VA examination and June 2010 VA opinion combined are relevant, explanatory and factually accurate.  While the Board finds the opinion in the November 2008 report to have needed clarification (necessitating the remand), the Veteran was given a chance to be examined, he was interviewed and clinical findings were discussed.  

In the June 2010 report, the examiner explained that the comment regarding speculation was meant to show that there were no facts within the service treatment record that would allow the conclusion that there was a relationship between the current left foot diagnoses and service.  The June 2010 report then went to cite salient facts of the case to support the determination that current disabilities of the left foot were not related to service.  Although the Veteran reported pain in his arches in service, there was no finding of an abnormality or trauma and at separation there were no foot complaints or findings.  The Board finds the combination of the November 2008 VA examination report (particularly the physical and clinical findings) and the June 2010 opinion to be credible and highly probative.  They are assigned great weight.  

In considering all of the evidence, the Board finds that service connection for a left foot disability is not warranted.  A clear preponderance of the evidence is against a finding that left foot disability had its clinical onset in service or is otherwise related to active duty.  The claim is not in equipoise and the reasonable doubt rule is not for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The claim is denied.  


(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a left foot disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


